—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
After a Superintendent’s hearing, petitioner was found guilty of harassing prison employees and violating facility correspondence procedures. He commenced this CPLR article 78 proceeding challenging this determination arguing, inter alia, that the Hearing Officer improperly denied him the right to present certain evidence in his defense and that the Hearing Officer was biased. Inasmuch as the administrative determination has been reversed and all references thereto expunged from petitioner’s record since the commencement of this proceeding, the proceeding is now moot and we need not address the merits of petitioner’s claims. Accordingly, the petition is dismissed (see, Matter of Alvarez v Coughlin, 227 AD2d 668; Matter of Covington v Coughlin, 222 AD2d 911).
*694Mikoll, J. P., Mercure, Casey, Spain and Carpinello, JJ„ concur. Adjudged that the petition is dismissed, as moot, without costs.